Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 15 December 1780
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                        
                            
                                Monsieur,
                                Newport Le 15. Xbre December 1780
                            
                            En l’absence de M. Le Comte de Rochambeau qui est allé a Boston, J’ai l’honneur d’informer votre
                                Excellence que nous avons perdu ce matin M Le Cher de Ternay à la suite d’une fiévre de quelques jours. M. Le Cher
                                Destouches qui lui succede au Commandement de l’Escadre du Roi, est un officier de mérite, et qui se conciliera
                                parfaitement avec M. Le Comte de Rochambeau, sur tout ce qui peut avoir trait aux dispositions faites et arrêtées a
                                hartford par votre Excellence dans le mois de Septembre dernier.
                            C’est d’alleurs avec bien de lEmpressement que je saisis cette occasion de suplier Votre Excellence de
                                recevoir avec bonté l’hommage de mon admiration pour ses vertus et toutes les autres qualités qui la distingue d’une
                                maniere aussi particuliére, aussi que celui du trés profond avec lequel Je Suis, Monsieur De Votre Excellence Le très
                                humble et trés obeissant serviteur
                            
                                Vioménil
                            
                            
                                P.S. Je Suplie votre Excellence de vouloir bien faire passer le plus promptement possible a M. Le
                                    Cher de la Luzerne Les depêches que je prens la liberté de lui adresser cijoint pour ce Ministre.
                            
                        
                        TranslationSir,Newport 15: Decemr 1780
                            In the Absence of the Count de Rochambéau who is gone to Boston, I have the honor to inform your
                                Excellency that we have this Morning lost the Chevalier de Ternay from a Fever of some days—Mr le Chevr des Touches
                                who succeeds him in the command of the Squadron of the King is an officer of Merit, and who will accord perfectly well
                                with the Count de Rochambeau upon all the dispositions made and agreed upon with your Excellency at Harford in Septemr
                                last.
                            It is besides with great earnestness that I seize this opportunity to entreat your Excellency to receive
                                this mark of my admiration of the Virtues and all the other qualities which distinguish you in so particular a
                                manner—and of the profound respect with which I am yr &c.
                            
                                Viomenil
                            
                            
                                I entreat your Excellency to forward with as much speed as possible the dispatches for the Chevr de
                                    la Luzerne.
                            

                        
                    